Heretofore this Court issued its rule nisi in prohibition. Returns have now been filed and we will determine the sufficiency of same.
This case was before us to review a judgment for plaintiff based upon a declaration in special and general assumpsit. Mercantile Inv.  Holding Co. v. Gilliland, 3 So. 2d 149. The gist of our holding was that special assumpsit would not he and the evidence was insufficient on general assumpsit. Upon authority of Pritchett, et al., v. Brevard Naval Stores Co., et al., 134 Fla. 649, 185 So. 134, and Webb. Fur. Co. Inc. v. Everett, 105 Fla. 292, 141 So. 115, we now hold the returns sufficient and discharge the rule nisi.
So ordered.
WHITFIELD, TERRELL and BUFORD, JJ., concur.
BROWN, C. J., CHAPMAN, and THOMAS, JJ., dissent.
                          ON REHEARING